     Case 2:18-cv-02736-WBS-CKD Document 35 Filed 06/05/20 Page 1 of 1


 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiff
   Ashley Holloway
 6

 7
                                 UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     ASHLEY HOLLOWAY,                                   Case No.: 2:18-cv-02736-WBS-CKD
11
                    Plaintiff,
12                                                      ORDER
13          vs.

14 CAPITAL ONE BANK (USA), N.A.
             Defendant.
15

16
            Pursuant to the stipulation of the Parties, Capital One Bank (USA), N.A. (erroneously sued
17
     as “Capital One, National Association”) is dismissed with prejudice and each party shall bear its
18
     own attorneys’ fees and costs.
19

20
            IT IS SO ORDERED.
21
     Dated: June 4, 2020
22

23

24

25

26
27

28

                                                      1
                                              [PROPOSED] ORDER
